     Case 1:15-cr-00537-VEC Document 1424 Filed 12/01/19 Page 1 of 1



                                The Law Office of
                                                       USDC SDNY
                           Jam es M. Branden           DOCUMENT
                                551 Fifth Avenue
                            New York, New York 10176   ELECTRONICALLY FILED
                                Tel 212-286-0173       DOC #:
                                F'"' 212-286-0495
                                                       DATE FILED: 12/02/2019


                                   November 27, 2019




                                             MEMO ENDORSED
Hon. Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                Re:   United States v. Solomon Aluko
                      Docket No. 15-CR-537 (VEC)

Dear Judge Caproni:

     I represent Mr. Aluko in the above-referenced matter.      The
Court will recall that, on February 16, 2017, Mr. Aluko pleaded
guilty to 18 U.S.C. §§924 (c) (1) (A) (ii) and 2, a lesser included
offense of Count 12 of the Indictment. He was sentenced on May 30,
2017, to seven years' imprisonment.

     Presently pending before the Court is a motion to vacate the
guilty plea pursuant to 28 U.S.C. §2255 based on United States v.
Davis, 139 S. Ct. 2319 (2019), filed prose. The Court reappointed
me to represent Mr. Aluko and the government returned him to the
Metropolitan Detention Center so that I could meet with him to
discuss his options.   I have had numerous meetings with him.   I
have also had numerous discussions and email correspondence with
the government about the motion and a possible re-plead.

     After a full vetting of the possible resolutions of his
motion, Mr. Aluko has determined that he wishes to waive the Davis
issue that applies in his case and to withdraw his §2255 motion.
Accordingly, on his behalf, I request that the §2255 motion be
withdrawn.


                                   Respectfully submitted,



                                   James M. Branden
Mr. Aluko's motion to withdraw his request to vacate his conviction for a violation of 18 U.S.C. §
924(c) is GRANTED. The hearing currently scheduled for December 10, 2019, is CANCELLED.
Mr. Aluko must be promptly returned to his designated Bureau of Prisons facility.

The Clerk of Court is respectfully directed to terminate the pending motion at docket entry 1425.

SO ORDERED.                         Date: 12/02/2019




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
